Citation Nr: 1301305	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss; and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1943 to January 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  In a rating decision in August 2003, the RO denied service connection for bilateral hearing loss; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence that is not cumulative or redundant of that in the record in August 2003 and that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss has been received.

3.  The Veteran's bilateral hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2012).

2.  Evidence added to the record since the August 2003 rating decision, denying service connection claim for bilateral hearing loss, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for service connection for bilateral hearing loss, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and material evidence

In a rating decision in August 2003 the RO denied the Veteran's initial service connection claim for bilateral hearing loss on the grounds that the Veteran's hearing loss was not incurred in or caused by service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the August 2003 rating decision.  The August 2003 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In January 2007 the Veteran filed a claim to reopen, which was denied by the RO in an October 2007 rating decision.  The Veteran has appealed.

The August 2003 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As the application to reopen the claim was received in January 2007, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the August 2003 rating decision the evidence consisted of service treatment records (which relate complaints of ear infections); service personnel records, which confirm that the Veteran was a bomber pilot during World War II; and an opinion from a July 2003 VA examiner, who said that it was unlikely that the Veteran's hearing loss was related to military service because there was no record of hearing loss in service treatment records; and because the Veteran had not had a hearing test in the preceding 25 years.   

Evidence added to the record since the August 2003 rating decision includes lay statements from the Veteran and two family members attesting to the Veteran's hearing difficulties on his return from active duty service.  

This evidence is new since it was not of record in 2003 and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss; namely, evidence of in-service incurrence.  Moreover, it directly addresses the reason for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade.  

Service connection

Having reopened the claim for service connection for bilateral hearing loss based on new and material evidence, the Board has jurisdiction to review the claim de novo, based on the whole record.  For the reasons that follow, the Board finds that the preponderance of the evidence is in favor of an award of service connection for bilateral hearing loss.  

The Veteran attributes his hearing loss to his exposure to very noisy aircraft; not just engine noise, but his wearing of loud volume, crackling earphones during his flights.  He reports having difficulty with his hearing during service, particularly soon after landing and removing his earphones.  He adds that he visited several doctors soon after his discharge from service, and that each one tested his hearing; told him that he was tone deaf; and told him that he needed hearing aids.  He states that he was unable to buy the aids back then.  His account is corroborated by two family members, who report that the Veteran had no problems before service and they observed him having hearing difficulties since his return from service.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service treatment records include the report of a June 1943 induction examination, which shows that hearing was normal on entry into service.  Service treatment records also relate numerous accounts of ear infections during service.  

In January 2003 the Veteran filed his first claim for service connection for hearing loss.  In July 2003 he was accorded a VA examination.  Diagnosis was moderate bilateral sensorineural hearing loss.  In the ensuing report the examiner noted that hearing was normal on entry and at separation from service, per whispered voice testing.  He also noted that the Veteran had loud noise exposure as a B17 pilot during World War II, and that the Veteran denied any post-service occupational and recreational noise exposure.  He then stated that the Veteran's hearing problems were not likely related to service because there was no report of hearing loss in service treatment records, and because the Veteran had not had a hearing test in the 25 years preceding the examination.

In a statement in January 2007 described the nature of his in-service acoustic trauma.  He added that on separation from service he complained of hearing loss to his civilian doctor and was told that he needed hearing aids, but he did not get them because of his vanity.  He further stated that he went to an ENT specialist in 1947, who also told him that he needed a hearing aid, which he again refused, partly because he couldn't afford it, and also because of vanity.  He concluded by noting that his hearing has progressively worsened over the years.  The Veteran's statement was accompanied by statements from two family members, who both recalled that the Veteran had obvious difficulty with his hearing on his return from active duty service, but not before.

In July 2007 the Veteran was accorded a VA examination that revealed that he had bilateral hearing loss for VA compensation purposes.  Diagnosis was bilateral moderately severe sensorineural hearing loss.  The examiner stated that the claims file was not available, but that the Veteran had brought a copy of the 2003 examination report, which she reviewed.   The examiner noted that hearing was normal or entry and at separation from service, per whispered voice testing.  She also noted that the Veteran flew B17 and B52 aircraft for two years during service, and that the Veteran denied any post-service occupational and recreational noise exposure.  She then stated that the Veteran's hearing problems were not likely related to service.  No rationale was provided.

Analysis

Preliminarily, the Board finds that in-service medical records, which arguably show that the Veteran's hearing was within normal limits, are not dispositive as to whether the Veteran suffered from diminished hearing during service since the only gauge of the Veteran's hearing capacity during service was subjective "whispered voice" testing.  See Washington, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  The Board will therefore consider whether other evidence supports or belies incurrence during service.  Id.

According to the Veteran, his hearing difficulties began while flying bomber planes during service (see Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran's claim seeks disability benefits)), and there is no medical or other evidence that opposes this assertion.  Indeed, military records confirm that the Veteran was a World War II bomber pilot.  The Board accordingly finds the Veteran's assertion of exposure to acoustic trauma, and of hearing loss concomitant with his piloting of World War II era bomber planes, to be consistent with the circumstances of his service, and therefore credible.  38 C.F.R. § 3.303(a).  

In addition, the Veteran's assertions of incurrence during service and symptoms since said in-service incurrence are corroborated by persons that had contact with him on his return from service, and the Board finds no reason to doubt the veracity of their statements.  And, significantly, the Veteran does not allege, and there is no record of, any pre-service noise exposure.  The Board accordingly finds the lay evidence from the Veteran and his witnesses to be highly probative evidence in support of the Veteran's claim of in-service incurrence, and it is accorded great weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

Moreover, the Veteran insists that his hearing loss not only began during service, but has persisted since its onset; and the Board finds this contention, which is uncontroverted by any other evidence of record, to be probative evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

On the other hand, VA examiners in 2003 and 2007 concluded that despite the Veteran's exposure to very noisy aircraft during service, his hearing loss was not related to service.  However, the argument that the Veteran's hearing was normal on separation is not persuasive since "whispered voice" tests are not only subjective, they cannot identify threshold shifts.  Thus, whispered voice tests do not serve as reliable evidence of normal hearing or hearing impairment.  Owens, 7 Vet. App. 429 (providing that it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Additionally, while conceding that the Veteran was exposed to acoustic trauma during service and noting the Veteran's report of hearing trouble (including tinnitus) both during and since service, the examiners relied on the absence of medical evidence of hearing loss during and after service in reaching their opinions.  See Dalton 23 Vet. App. 23 (2007) (providing, essentially, that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service).  Because the 2003 and 2007 opinions are premised on the results of subjective whispered voice testing during the 1940s, and on the absence of documentary evidence during and after service, this evidence is accorded little probative weight.  Owens, 7 Vet. App. 429; see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).

Accordingly, and for the reasons just expounded, the Board finds that while there is no contemporaneously written record of hearing loss during service and for many years thereafter, as there is credible evidence of in-service incurrence, and of continuity of symptomatology thereafter, the weight of the evidence is decidedly in favor of the Veteran's claim of service connection, and it is established.  See Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (providing that nothing in the regulatory or statutory provisions requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself).  


ORDER

New and material evidence having been submitted, the Veteran's request to reopen his claim for service connection for bilateral hearing loss is granted.

Service connection for bilateral sensorineural hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


